DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed subject matter of “ the wick structure include a mesh, a nonwoven fabric, or a porous member on  surface of the wick structure” renders the scope of the claim indefinite since it is not clear whether a porous member is part of the wick structure or an additional structure to the wicking structure. Furthermore, it is not clear whether porous member alone is an alternative of a mesh and a nonwoven fabric or the porous member in combination with 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang Fu Chia (US 2011023876A1).  Regarding claim 1, Chang discloses (figure 1) a vapor chamber comprising a housing having a first sheet (2) and a second sheet (1) that oppose each other, that are joined to each other in a peripheral region of the housing, and that define an internal space; a working fluid enclosed in the internal space of the housing; a wick structure (1a,2a) on an internal principal surface of the first sheet that oppose the second sheet; and multiple pillars (3) on an internal principal surface of the second sheet (1) that opposes the first sheet (2); wherein the first sheet includes an inclined portion (At) that is disposed along at least part of the peripheral Regarding claim 5, Chang discloses (figure 1 and 2b) that the inclined portion is along an entirety of the peripheral region of the housing.  Regarding claim 8, Chang discloses (see figure A)  that outside surface of the second sheet in the first region is in a same plane as that of an outside surface of the second sheet in the second region. 


    PNG
    media_image1.png
    350
    1101
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 1 with limitation shown
Claims 1, 5,7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 20150060022).  Regarding claim 1, Sun discloses (figure 3 and B below) a vapor chamber comprising a housing having a first sheet (10) and a second sheet (12) that oppose each other, that are joined to each other in a peripheral region of the housing, and that define an internal space; a working fluid enclosed in the internal space of the Regarding claim 5, Sun discloses (figure 3) that the inclined portion is along an entirety of the peripheral region of the housing. Regarding claim 7, Sun disclose (paragraph 19) that he wick structure (14,140) include a mesh. Regarding claim 8, Sun discloses (see figure B)  that outside surface of the second sheet in the first region is in a same plane as that of an outside surface of the second sheet in the second region. 


    PNG
    media_image2.png
    424
    1078
    media_image2.png
    Greyscale

Figure B: the modified figure corresponds to figure 3 of Sun with limitations shown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang Fu Chia in view of Su et al. (US 2007/0295486A1).  Chang Fu Chia substantially discloses . 
Claim 4 is rejected under 35 U.S.C. 103 as obvious over Sun et al. (US 20150060022).  Sun substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of an angle of the inclined portion is 1 to 17 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the angle and claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, Sun discloses (figure B) that the inclined portion with an acute angle to form the height of the vapor chamber within the housing.  It is an obvious that the smaller the angle, the smaller the chamber would have to be, which may not provide enough cooling capacity for the heat pipe.  However, the bigger the angle is, the higher the chamber would be, but this would result in a weaker structure of the heat pipe or result in a thicker heat pipe, which can be cumbersome for some application. Therefore, selecting a desired angle such as 1 to 17 degrees involve only routine skill in the art to select a suitable angle for a desired cooling capacity and physical dimension of the heat pipe. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman et al. (US 2009/0040726A1) discloses a vapor chamber structure.
Bakke (US 2003/0136551A1) discloses a light weight flat heat pipe.
Lin (US 2020/0025457A1) discloses a heat dissipation component.
Liu et al. (US 2010/0065255A1) discloses a vapor chamber.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763